Citation Nr: 0939960	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  09-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 RO decision, which 
denied a claim for service connection for bilateral hearing 
loss.

In April 2009, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Lincoln, 
Nebraska RO.  A transcript of that proceeding has been 
associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran is not shown by competent evidence of record 
to have current hearing loss of the right ear, according to 
VA standards.

2.  The Veteran's hearing loss of the left ear is not shown 
by competent evidence of record to be etiologically related 
to a disease, injury, or event in service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may bilateral sensorineural hearing loss 
be presumed to have been incurred therein.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, and 3.385 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2009).  Thus, any error related to this 
element is harmless. 

A May 2008 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA audiological examination in 
June 2008.  The Board notes that the Veteran asserted on the 
December 2008 VA Form 9 Appeal that this examination was not 
a fair hearing test.  However, the examiner conducted the 
appropriate diagnostic tests and studies, reviewed the claims 
file, and offered a detailed rationale for his opinions.  The 
Board finds this examination report and opinion to be 
thorough and complete.  Therefore, the Board finds this 
examination report and opinion are sufficient upon which to 
base a decision with regard to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."
The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that he currently 
experiences hearing loss as a result of his active duty 
service.  Specifically, the Veteran has asserted that he 
developed hearing loss as a result exposure to noise from 
helicopters without hearing protection while serving as a 
medic in service.  See hearing transcript, April 2009; notice 
of disagreement (NOD), October 2008.

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnoses of hearing 
loss during service.  Furthermore, the Veteran has not 
asserted that he was treated for or complained of hearing 
loss during service.  

A December 1980 entrance audiological summary report of 
examination for organic hearing loss revealed pure tone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
5
10
10
5
Speech recognition ability was not recorded.  
 
A separation examination was not conducted, as the Veteran 
indicated in February 1985 that he would be electing to not 
undergo a physical examination upon separation from service.  

As an initial matter, the Board notes that there is no 
medical evidence of record reflecting that the Veteran 
demonstrated hearing loss of either ear to a compensable 
degree within one year of discharge from active duty.  As 
such, service connection for hearing loss cannot be granted 
on presumptive basis.  

With regard to granting service connection on a direct basis, 
the Board notes that the Veteran underwent a VA examination 
in June 2008.  This June 2008 audiological summary report of 
examination for organic hearing loss revealed pure tone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
55
50
55
60
65
Speech recognition ability was 96 percent for the right ear 
and 66 percent for the left ear.  As the auditory thresholds 
reached a level of 26 or greater for at least 3 frequencies 
for the left ear, and the speech recognition score using the 
Maryland CNC Test was well below 94 percent for the left ear, 
the criteria for hearing loss as described under 38 C.F.R. § 
3.385 have been met for the left ear.  With regard to the 
right ear, auditory thresholds did not reach a level of 26 or 
greater for any of the frequencies, and the speech 
recognition score using the Maryland CNC Test was above 94 
percent.  As such, the criteria for hearing loss as described 
under 38 C.F.R. § 3.385 have not been met for the right ear.

In addition to examining the Veteran, the examiner at this 
examination reviewed the claims file.  The Veteran reported 
at this examination that hearing loss interferes with his job 
at a hospital, where patients complain about his talking too 
loudly.  The Veteran further reported that he was a medic in 
service and was exposed to noise from being in the field and 
riding in an aircraft 3 months out of the year to give flu 
shots.  As a civilian, the Veteran works in a hospital with 
no significant noise exposure.  The Veteran reported 
recreational noise exposure from riding a motorcycle.  The 
Veteran denied any ear pathology, treatment, associated 
medical conditions, or vertigo.  He reported a family history 
of hearing loss, stating that his father, who was a Navy 
Veteran, had hearing problems.  The examiner determined that, 
given the normal hearing sensitivity in the right ear, and 
even though no separation audiometric results were located, 
it is not at least as likely as not that the Veteran's 
hearing loss is a result of noise exposure during his 
military service.  Noise exposure typically affects both ears 
similarly, unless a specific incident of noise trauma occurs 
exclusively on one side of the body.  This was not reported 
by the Veteran.  Also, configuration of hearing loss in the 
left ear is not consistent with hearing loss due to noise 
exposure.
The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the Veteran to have hearing loss of the right 
ear, according to VA standards.  Thus, without a diagnosis of 
right ear hearing loss, according to VA standards, there may 
be no service connection for this claimed disability on a 
direct basis.  

With regard to left ear hearing loss, regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. 3.303(d) (2009).  Currently, 
there is no medical evidence of record indicating that the 
Veteran had hearing loss of either ear in service, and no 
competent medical opinion of record has related his current 
hearing loss of the left ear to service.  In fact, the only 
medical opinion of record on the matter specifically 
indicates that the configuration of hearing loss of the left 
ear is not consistent with hearing loss due to noise 
exposure.  Thus, the Veteran's claim for service connection 
for hearing loss of the left ear must fail on a direct basis 
as well.  See Hickson, supra. 

The Board acknowledges that the Veteran indicated on his 
December 2008 VA Form 9 Appeal that his hearing has decreased 
from day to day.  However, even assuming that the Veteran's 
right ear could currently meet the criteria for hearing loss 
as set forth under 38 C.F.R. § 3.385, the Board finds that 
the evidence of record still does not reflect that the 
Veteran incurred right ear hearing loss as a result of in-
service noise exposure.  The Veteran's service treatment 
records are negative for complaints of hearing loss.  The 
Veteran had normal hearing sensitivity of the right ear as of 
June 2008, 23 years after service.  Furthermore, the examiner 
at the June 2008 VA examination noted that noise exposure 
typically affects both ears similarly, unless a specific 
incident of noise trauma occurs exclusively on one side.  
There is no evidence in the Veteran's service treatment 
records of such an incident, and the examiner noted that the 
Veteran's hearing loss is not consistent with hearing loss 
due to noise exposure.
The Board also notes that the Veteran asserted at the April 
2009 hearing that his hearing loss could be worse in the left 
ear due to the fact that he typically sat on the right side 
of the aircraft in service, leaning and propping himself up 
on his right side.  The Board has considered this assertion.  
However, as the examiner specifically indicated at the June 
2008 VA examination that the configuration of hearing loss of 
the left ear is not consistent with hearing loss due to noise 
exposure, the Board finds no medical evidence to support this 
assertion.

Additionally, the claims folder contains no evidence of 
complaints or treatment of hearing loss of either ear until 
2008, approximately 23 years after his discharge from 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board acknowledges the Veteran's contentions that he has 
bilateral hearing loss as a result of his active duty 
service.  The Veteran is certainly competent, as a layperson, 
to provide evidence as to symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  The Board further 
recognizes that the Veteran has had some medical training, as 
he served as a medic or medical technician during active duty 
and currently works in a hospital in some capacity.  However, 
there is no indication in the record that the Veteran 
possesses any sort of audiological expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To the extent 
that the Veteran asserts that his hearing loss in the left 
ear has persisted since service, the Board finds his 
contentions lack credibility in light of the negative 
findings of hearing loss during service and the lack of 
treatment or complaint of hearing loss for many years 
following service, and the June 2008 opinion of the VA 
licensed audiologist which the Board has determined to be 
more probative that the Veteran's opinion with regard to this 
matter.  

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and the 
benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


